Citation Nr: 1524952	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-17 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for major depressive disorder prior to February 19, 2015, and a rating higher than 70 percent thereafter.  

2.  Entitlement to a rating higher than 10 percent for recurrent dislocation of the left shoulder prior to May 4, 2012, and a rating higher than 20 percent thereafter.

3.  Entitlement to a compensable rating for residual left shoulder surgical scar.

4.  Entitlement to a compensable rating for pseudofolliculitis barbae, claimed as shaving profile.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to September 1986.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal       from December 2009, August 2012, and April 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is associated with the claims file.  In January 2015 the Board remanded the case for additional development, which has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

While further delay is regrettable, the Board finds that additional development is necessary.  

Review of the record discloses that during the period on appeal, the Veteran had been attending school full time and had been employed in a work program through VA vocational rehabilitation.  Although there are two counseling reports of record, submitted with an overpayment waiver request related to school attendance, the remainder of his vocational rehabilitation file is not of record.  As these records likely have information related to his psychiatric disability and shoulder disability, and are potentially relevant to his other service-connected disabilities on appeal, such records must be associated with the claims file.

Relevant ongoing medical records should also be requested.  

Additionally, in March 2015 the AOJ issued a rating decision that denied the Veteran's claim for entitlement to a TDIU.  The record reflects that the Veteran filed  a timely notice of disagreement to that rating decision in April 2015.  However, a statement of the case has been issued.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the statement of the case, the appeal should be returned to the Board only if the Veteran perfects the appeal in a timely manner.     See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case which addresses the claim of entitlement to a TDIU, so that the Veteran may have the opportunity to complete an appeal on these issue (if he so desires) by filing a timely substantive appeal.  The claim should only be returned to the Board if a timely substantive appeal is filed.

2.  Obtain the Veteran's complete VA vocational rehabilitation file and associate that file with the electronic claims file. 

3.  Obtain updated VA treatment records and associate them with the electronic claims file.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




